 

Exhibit 10.35

 

Extension To Kraig T. Higginson Promissory Note/LOC

 

Reference is made to the Promissory note by and between the undersigned parties,
Sundance Strategies, Inc. and Kraig T. Higginson, said note originally dated
July 22, 2015, subsequently extended to August 31, 2021.

 

Be it known, that for good consideration the parties made the following
additions or changes to said contract as if contained therein:

 

  1. Total amount of the promissory note/line of credit to be increased to an
amount not to exceed $4,600,000.   2. Due date for the note is extended to the
earlier of November 30, 2022 or at the time when the anticipated additional
raise of funds is successful.   3. As consideration for extending this note,
Kraig T. Higginson will receive 679,400 warrant shares of Sundance Strategies,
Inc. stock. The warrant price will be $.05 per share with a 5 year exercise
period from the date of this note extension. The Company will have no obligation
to register these shares.

 

All other terms and provisions shall remain in full force and effect.

 

Sundance Strategies, Inc.           [ex10-36_001.jpg]



  By: Randall F. Pearson, It’s President         Kraig T. Higginson          
[ex10-36_002.jpg]



  By: Kraig T. Higginson         Signed this 27th day of October, 2020.  

 

 

 